DETAILED ACTION
This action is responsive to the Applicant’s response filed 5/06/2021.
As indicated in Applicant’s response, claims 30, 37 have been amended.  Claims 21-40 are pending in the office action.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 21-40 are allowed. The following is an examiner’s statement of reasons for allowance.
A) No prior art taken separately or jointly suggest or teach the following features.
	A computer-implemented method comprising:

(i) executing a virtual machine monitor loaded in memory of a computing device, wherein the virtual machine monitor manages a virtual machine instance on the computing device;
receiving, by the virtual machine monitor, an update notification, wherein the update notification comprises an update data;
(ii) causing, by the virtual machine monitor, the virtual machine instance to suspend operation, wherein the virtual machine instance based, at least in part, on the update notification;
(iii) executing, by the virtual machine monitor, the update data to update the virtual machine monitor, wherein the execution of the update data implements an updated virtual machine monitor without rebooting the computing system device; and
(iv) causing, by the updated virtual machine monitor, the virtual machine instance to resume operation.
(as recited in claims 1, 30, 37)

B) Double Patenting Rejection.
Applicant filing of a Terminal Disclaimer per 5/06/2021 has overcome the only outstanding Rejection of record being a Provisional Double Patenting type.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
May 09, 2021